           Case 1:20-cv-04674-JMF Document 28 Filed 09/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 JOHN WHITFIELD,                                                        :
                                              Plaintiff,                :
                                                                        :    20-CV-4674 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 CITY OF NEW YORK, et al.,                                              :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

       On September 14, 2020, Defendants filed a motion to dismiss the complaint under Rule
12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-
one (21) days after the service of a motion under Rule 12(b) to amend the complaint once as a
matter of course. Because Plaintiff is proceeding pro se, however, the Court will give Plaintiff
additional time to amend the complaint.

        Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
October 26, 2020. If Plaintiff believes that the pleading of additional facts will cure deficiencies
identified in the motion to dismiss, the Plaintiff should include those facts in the amended
complaint. Plaintiff will not be given any further opportunity to amend the complaint to address
issues raised by the motion to dismiss.

        If Plaintiff does amend his complaint, by three (3) weeks after the amended complaint is
filed, Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on
ECF stating that it relies on the previously filed motion to dismiss. If Defendants files an answer
or a new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot.

       If no amended complaint is filed, Plaintiff shall serve any opposition to the motion to
dismiss by October 26, 2020. Defendants’ reply, if any, shall be served by December 9, 2020.

        Either party may request an extension of the briefing schedule for the motion. A deadline
will be extended if the party demonstrates that its pursuit of the action has been diligent and that
there is a good reason for extending the deadline.

       This Order VACATES the deadlines set forth in the Court’s previous August 28, 2020,
Order, see ECF No. 23.

        SO ORDERED.

Dated: September 15, 2020                                  __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
